Citation Nr: 1720624	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an upper back disability  

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for an ear disability, to include earaches and infection. 

5.  Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2014, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to service connection for right and left knee disabilities, an ear disability, and headaches are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

A disability of the upper back has not been present during the pendency of this claim.





CONCLUSION OF LAW

The criteria for service connection an upper back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record also reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.   In addition, the Veteran has been afforded the necessary VA examination.  

 Accordingly, the Board will address the merits of the claim.  

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service treatment records reflect treatment for the low back, but not for the cervical or thoracic spine.  At the August 2015 VA examination, the examiner documented the Veteran's medical history including the pulled back muscle in service and post-service symptoms, noting that the Veteran denied seeking treatment for his back since retirement from the military.  The examiner also reported review of online VA patient records and documented that there was no thoracic or cervical spine treatment of record.  The examiner diagnosed only intervertebral disc syndrome of the lumbosacral spine, which the Veteran is service connected for at the noncompensable level.  The examiner concluded that the Veteran does not have a diagnosable disability of the thoracic or cervical spine.  The other medical evidence of record does not contradict this assessment, and the Veteran has offered no specific counter arguments in favor of the claim.  Without a current diagnosis, there is no disability for which service connection can be granted.  Therefore, the claim of entitlement to service connection for an upper back disability is denied.  


ORDER

Entitlement to service connection for an upper back disability is denied.


REMAND

Regrettably, the Board determines that another remand is necessary.  The most recent treatment notes of record are private treatment records from 2010.  However, the December 2015 VA examiner cites to treatment for an ear-related disability in July 2013 and indicates review of the Veteran's VA medical center records.  In addition, the August 2015 VA examiner mentions review of VistaWeb, an online VA patient recordkeeping system.  For these reasons, the Board concludes that there are outstanding treatment records relevant to the Veteran's ear disability claim, as well as his headache disability, which is claimed as secondary to the ear disability.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

With regard to the right and left knee disabilities, in accordance with the December 2015 remand, the Veteran was afforded a VA examination of his right and left knees in March 2016.  First, although it is apparent from the rationale the examiner's opinion as to a relationship between the current disabilities is negative, the examiner responded to the question of whether it is at least as likely as not that any diagnosis of the right or left knee was incurred in or related to service as both "at least likely as not" and "less likely as not."  Further, the examiner indicates as part of the rationale the observation that the Veteran denied knee injury in service even though he served for 20 years going up and down ladders.  The examiner did not consider or discuss the August 2005 coronary screening that noted pain in both knees for which the Veteran was taking medication and that offered an assessment of several degenerative changes, which was explicitly noted in the December 2015 remand.  For these reasons, the Board finds that the March 2016 VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include all VA treatment notes dated from 2010 to the present. 

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of any right and left knee disabilities present during the period of the claims. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each right and left knee disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Undertake any other development it determines to be warranted.
 
4.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


